HAMLIN, Justice
(dissenting).
It is my view that the evidence offered by the State was admissible for the purpose of contradicting the testimony of defendant that the shooting was accidental.
The majority opinion succinctly states: “All the other evidence (ballistic and medical) showed that the gun was some distance from Thelma’s head when she was shot, tending to disprove the defendant’s version of the shooting.” (Emphasis mine.)
Any doubt was cleared up by the evidence of Dorothy Gray, which the jury believed.
Here is a defendant who has been found guilty by a jury, being granted a new trial by reason of a purported erior which did not diminish by any common standard the fairness of his trial.
I find that herein there is no miscarriage of justice, no prejudice to the substantial rights of the accused, nor a substantial violation of a constitutional or statutory right. LSA-C.Cr.P. art. 921.
I respectfully dissent.